21-30069-hcm Doc#38 Filed 04/16/21 Entered 04/16/21 12:28:56 Main Document Pg 1 of
                                       10
21-30069-hcm Doc#38 Filed 04/16/21 Entered 04/16/21 12:28:56 Main Document Pg 2 of
                                       10
21-30069-hcm Doc#38 Filed 04/16/21 Entered 04/16/21 12:28:56 Main Document Pg 3 of
                                       10
21-30069-hcm Doc#38 Filed 04/16/21 Entered 04/16/21 12:28:56 Main Document Pg 4 of
                                       10
21-30069-hcm Doc#38 Filed 04/16/21 Entered 04/16/21 12:28:56 Main Document Pg 5 of
                                       10
21-30069-hcm Doc#38 Filed 04/16/21 Entered 04/16/21 12:28:56 Main Document Pg 6 of
                                       10
21-30069-hcm Doc#38 Filed 04/16/21 Entered 04/16/21 12:28:56 Main Document Pg 7 of
                                       10
21-30069-hcm Doc#38 Filed 04/16/21 Entered 04/16/21 12:28:56 Main Document Pg 8 of
                                       10
21-30069-hcm Doc#38 Filed 04/16/21 Entered 04/16/21 12:28:56 Main Document Pg 9 of
                                       10
21-30069-hcm Doc#38 Filed 04/16/21 Entered 04/16/21 12:28:56 Main Document Pg 10 of
                                        10
